DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions; Status of Application
Applicant's election with traverse of Group I (Claims 1-9 and 17-19) in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that “thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.”  This is not found persuasive because Group II (Claims 10-16) contemplates a different composition than that required of Claim 1. See Claim 10 (“and a third element-containing powder”). Claim 1 requires no such “third element-containing powder,” which is very broad, generic language.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-19 is/are pending.
Claim(s) 10-16 is/are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
6/16/2022
1/26/2022
1/24/2022
9/9/2020
5/28/2020

 are in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below:
	37 CFR 1.98(b)(5) requires “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” No pages are provided for document AJ on the 6/16/2022 IDS. The printers require this in the event a patent ever issues. To prevent delays in prosecution, the Examiner has annotated the IDS to include the page numbers actually submitted. See MPEP 1302.04 (“With the exception of the following no corrections or interlineations may be made by the examiner in the body of written portions of the specification or any other paper filed in the application for patent, except by examiner’s amendment approved by applicant and as described hereinafter. … (B) Correct erroneous citations on an Information Disclosure Statement (see MPEP § 707.05(g)).”).
	37 CFR 1.98(a)(3)(i) requires “[a] concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.” What is understood to be document AJ on the 6/16/2022 IDS is not translated. As understood, the Chinese Office Action, which references document AJ on page 4 of the translation, is relied on as a statement of relevance. See (IDS dated 6/16/2022 at 1). The Examiner notes that the Office Action references pages 1-70 of the “Lignus Chardonnet” document (Document AJ), whereas only certain pages have been provided. The Examiner assumes that the explanation in the Chinese Office Action accurately describes what has been submitted. If this is incorrect, the record should be corrected.
Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-4, 8 and 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, Beta SiC Powders Produced by Carbothermic Reduction for Silica in a High-Temperature Rotary Furnace, Communications of the American Ceramic Society 1983; 66(7): C-111 to C-113 (hereinafter “Wei at __”). 

With respect to Claim 1, this claim requires “[a] SiC powder comprising 70% by mass or more of a β-SiC.” Wei teaches β-SiC powders. See e.g. (Wei “Title,” passim). Wei reports the purity of the SiC powders in Table I on page C-112. See (Wei at C-113, left column) (“After these steps, the purity of typical rotary furnace SiC powders is shown in Table I.”). Adding the content of all elements in Table 1 gives 4850 ppm of “non-SiC,” which gives 995,150 ppm of the β-SiC. This is understood to be ~99.5% pure β-SiC, which reads on the claimed range. 
Claim 1 further requires “in a volume-based cumulative particle size distribution measured by a laser diffraction method, a D50 is 8 to 35 µm and a D10 is 5 µm or more.” Wei teaches the particles claimed. See (Wei at C-113, left column – 22 µm, 13 µm). Wei however would not appear to explicitly teach the particular particle distribution (D50, D10) claimed, nor the particular method by which the distribution is measured (laser diffraction). This difference does not impart patentability. Wei goes on to teach “the particle size of the Sic reaction product was close to that of original graphite particles.” (Wei at C-112, left column). This is understood to be a result-effective variable relationship between SiC particle size and starting carbon particle size. Optimization of the end SiC distribution reflects optimization of a result-effective variable / selection of the starting carbon particle size. This does not impart patentability. MPEP 2144.05 II. 
As to Claims 2-4, these claims recite limitations related to the particle size distribution. The discussion of particle size distribution accompanying Claim 1 is relied upon. 
As to Claim 8, at least Al, B, and Cu are taught. (Wei at C-112, “Table I”). 
As to Claim 9, the discussion accompanying Claim 1 is relied upon.

II. Claim(s) 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, Beta SiC Powders Produced by Carbothermic Reduction for Silica in a High-Temperature Rotary Furnace, Communications of the American Ceramic Society 1983; 66(7): C-111 to C-113 (hereinafter “Wei at __”) in view of:
(i) Backhaus-Ricoult, et al., Impurities in silicon carbide ceramics and their role during high temperature creep, J. Phys. III France 1993; 3: 2189-2210 (hereinafter “BR at __”) to show a state of fact.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 7, to the extent Wei may not explicitly teach silicides, note that it teaches iron. (Wei at C-112, “Table I”). BR teaches that SiC with iron (BR at 2192, “Material B”) that has been treated at the temperatures taught in Wei (BR at 2192 – 2.3 Creep Experiments; Wei at C-111, right column) creates iron silicide. (BR at 2198). This is the evidence offered to show inherency. 

III. Claim(s) 17-19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0187109 to Noguchi, et al. in view of:
(i) Wei, Beta SiC Powders Produced by Carbothermic Reduction for Silica in a High-Temperature Rotary Furnace, Communications of the American Ceramic Society 1983; 66(7): C-111 to C-113 (hereinafter “Wei at __”).

With respect to Claim 17, this claim requires “a step of obtaining a pillar-shaped honeycomb formed body, which comprises an outer peripheral side wall and partition walls disposed on an inner peripheral side of the outer peripheral side wall, the partition walls partitioning a plurality of cells extending from a first end face to a second end face and serving as a fluid flow path, by forming and drying a green body.” Noguchi teaches forming a pillar-shaped honeycomb body. (Noguchi 2: [0036] et seq., “Fig. 1”). Peripheral/partition walls/cells are taught. Id. 
Claim 17 further requires “an electrode portion forming step of forming a pair of electrode portions by respectively applying an electrode portion forming paste to a first region and a second region of a side face of the honeycomb formed body or a honeycomb fired body obtained by firing the honeycomb formed body.” Noguchi teaches forming electrode portions by applying a paste. See e.g. (Noguchi 11: [0134]; 5: [0069] et seq. – discussing electrode terminal protrusions).
Claim 17 further requires “then drying and firing the applied electrode portion forming paste.”  Drying is reasonably taught by virtue of the temperatures attained when applying a voltage across the electrodes. See e.g. (Noguchi 11: [0134]-[0138]).
Claim 17 further requires “wherein one or both of the green body and the electrode portion forming paste comprise the SiC powder according to claim 1.” Noguchi teaches forming the honeycomb formed body of silicon carbide (Noguchi 2: [0037] et seq.). To the extent Noguchi may not teach the particular silicon carbide as claimed, this difference does not impart patentability. The claimed silicon carbide is known/obvious, as discussed in “Rejection I” above. That discussion is incorporated herein by reference. Note that Wei teaches that the SiC powders are suitable for forming various shapes, i.e. what Noguchi is describing/doing. (Wei at C-111, col. 1-2; at C-113, col. 1-3). Use of a known material consistent with known uses to achieve predictable results is obvious. MPEP 2143. One of skill in the art would recognize the combination as an improvement, as Wei teaches pure SiC. 
As to Claim 18, an electrically heated structure is taught. (Noguchi 2: [0038]).
As to Claim 19, an electrically heated structure is taught. (Noguchi 2: [0038]). The discussion accompanying Claim 17 is relied upon for addressing the SiC from Claim 1.

Allowable Subject Matter
I. Dependent upon rejected base claim.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. Note the definition for “stacking fault” at (S. 11: [0022]-12: [0025]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736